/tt/h£jbtl &<0n77/ >#&L/to=xLi,. ZT*.
       &£o /TlGz-CLoL oy ^ irye^^7                   BEQEm
       OJ& TZTS^mL^^rT^AS ^/r>* COim °F °mm ^PEALS
                                                      AUG 24 20

                                            $-/?-,
                                                   flteBtcosfcMiterifk-
      .ZJ A/e&c//,jJAiTrf=rAfobAfitfs**'i2sk^s--f>a
OF 3a Pagets ±r4 q.fa. zexffieit C^r-f £".*£— r
y^Al/^^A/Cla^^cJ J). Po*,//H. /rtosJey fy/tdrX e*r J/4-8o .

                                 TTffaJKifov&Afouf A/^L P
             1 UNITED STATES
             I POSTAL SERVICES

                        Serial Number
                                                                 ^           llfiff^M^         7fiffl§ffhcB    usDo,lars and Cents
   EzsunnmRtu                                                   :r/^7                              814 •••so . i1
                                                                 L J pFourtesn Dollars and 80/100 «m«7mmKKum»»« j
                                                         ."sgjte* v Amount
„ t dauGTcP

Address
                                                                                     rfiAAtoriaocTti rfaLmtsLy. 3%,
                                                                                                                Clerk                           0




Aus/,'Njrx.'rAii[                                                                    Address
                                                                                               Q^omat.^L^Kjr^^
Memo

   e 2008 United States Postal Swvta'AnftghirRwBivod -     *#                "   ~   ^^'        V -3 fc * / - ^ ry/f/V/ ^ , /Q/Qg
                                                                         „ 4-SEE REVERSE WARNING • NEGOTIABLE ONLY IN THE U.S.^ND POSSESSIONS
    iroooooaooEi:                                                       2 2 501.1,1.7 2E>0"'